EMPLOYMENT AGREEMENT


EMPLOYMENT AGREEMENT, dated as of August 09, 2013  (the “Effective Date”) by and
between Premier Alliance Group, Inc., a Delaware corporation, with offices
located at 4521 Sharon Road, Suite 300, Charlotte NC 28211 (the "Company"), and
Mark Elliott (“Elliott” or the “Employee”), residing at 7154 Chameroy Ct
Charlotte, NC 28270.


W I T N E S S E T H :


WHEREAS, the Company desires to secure the unique experience, ability and
services of Elliott upon the terms and conditions hereinafter set forth and to
prevent any other competitive business from securing Elliott’s services;


WHEREAS, Elliott desires to render services to the Company upon the terms and
conditions hereinafter set forth;


NOW, THEREFORE, the parties mutually agree as follows:


Section 1.                      Employment.                                 The
Company hereby employs Elliott and Elliott hereby accepts such employment,
subject to the terms and conditions set forth in this Agreement.


Section 2.                      Duties.  Elliott shall serve as CEO/President
for the Company and shall properly perform such duties as may be assigned to
Elliott from time to time by the Company’s Board of Directors.  During the Term
(as defined in Section 3), Elliott shall devote substantially all of Elliott’s
business time to the performance of Elliott’s duties hereunder unless otherwise
authorized by the Company’s Board of Directors.


Section 3.                      Term and Place of Employment.


3.1           Term of Employment..                                           The
term of this Agreement shall be thru December 1, 2015 commencing on the
Effective Date, subject to earlier termination by the parties pursuant to
Sections, 6 and 7 hereof (the “Term”).  The Term may be extended under mutually
agreed upon terms and conditions to be negotiated at such time.


3.2           Place of
Employment.                                           Elliott will be assigned
to work at the Charlotte office of the Company, currently located at 4521 Sharon
road, suite 300, Charlotte, NC 28211.  Elliott may be required to travel as may
be reasonably necessary to fulfill his responsibilities.


Section 4.                       Compensation of Elliott.


4.1           Salary. The Company shall pay Elliott the following compensation
for Elliott’s services hereunder, less such deductions as shall be required to
be withheld by applicable law and regulations:


(a) The Company shall pay to Elliott an annual base salary (the “Base Salary”)
of $210,000 per annum for the Term, unless adjusted up by the Board of
Directors.  Following the end of the Term if both parties mutually agree to
extend the employment agreement, the Company and Elliott shall negotiate a
reasonable salary for each year

 
 

--------------------------------------------------------------------------------

 

through the term of the new employment agreement.


 (b) The Company shall either pay for or reimburse Elliott up to $800 per month
for a car allowance, unless changed with mutual agreement..


 (c) All salaries payable to Elliott shall be paid at such regular weekly,
biweekly or semi-monthly time or times as the Company makes payment of its
regular payroll in the regular course of business.


4.2           Discretionary Bonus.  During the Term, in addition to the annual
salary set forth in Section 4.1 above, Elliott shall be entitled to such bonus
compensation as the Board of Directors of the Company may determine from time to
time in its sole discretion payable in cash, options or in capital stock of the
Company.


 4.3            Expenses.  During the Term, the Company shall provide Elliott
with an allowance for all reasonable and necessary business travel (except daily
commuting to and from the office) expenses and other bona fide disbursements,
consistent with Company policy, incurred by Elliott on behalf of the Company, in
performance of Elliott’s duties hereunder.


4.4           Benefits.  Elliott shall be permitted during the Term to
participate in medical, dental or vision plan, including any hospitalization or
disability insurance plans, health programs, pension plans, bonus plans or
similar benefits that may be available to other professionals of the Company to
the extent he is eligible under the terms of such plans or programs.  Elliott
may participate in the Company’s 401K-retirement program.  


Section 5.                       Vacations/Sick Leave/Holidays.  Elliott shall
be entitled to receive the benefits in the company time off policy, which
currently provides for 25 paid days off per year and increases based on tenure,
to be utilized as directed in the company guidelines.


Section 6.                       Disability/Death of the
Executive.                                                                 If
Elliott is incapacitated or disabled by accident, sickness or otherwise so as to
render Elliott mentally or physically incapable of performing the services
required to be performed under this Agreement for a period of sixty (60)
consecutive days or longer or for any ninety (90) days in any period of three
hundred sixty (360) consecutive days (a "Disability"), or if Elliott dies during
the Term, the Company may, at that time or any time thereafter, at its option,
terminate the employment of Elliott under this Agreement immediately upon giving
Elliott or Elliott’s estate notice to that effect.  The Company will provide
Elliott with disability insurance during Elliott’s employment, commensurate with
current company policy.


Section 7.                       Termination.


7.1            Termination For Cause.  The Company may terminate the employment
of Elliott and all of the Company's obligations under this Agreement at any time
for Cause (as hereinafter defined) by giving Elliott notice of such termination,
with reasonable specificity of the details thereof.  "Cause" shall mean (i)
Elliott’s misconduct could reasonably be expected to have a material adverse
effect on the business and affairs of the Company, (ii) Elliott’s disregard of
lawful instructions of the Company's Board of Directors consistent with the
Employee’s position relating to the business of the Company or neglect of duties
or failure to act, which, in

 
 

--------------------------------------------------------------------------------

 

each case, could reasonably be expected to have a material adverse effect on the
business and affairs of the Company, (iii) the commission by Elliott of an act
constituting common law fraud, or a felony, or criminal act against the Company
or any affiliate thereof or any of the assets of any of them, (iv) conviction of
a crime involving moral turpitude or (v) Elliott’s material breach of any of the
agreements contained herein.  A termination pursuant to Section 7.1(i), (ii) or
(v) shall take effect fifteen (15) days after the giving of the notice
contemplated hereby unless he shall, during such fifteen (15) day period, remedy
to the satisfaction of the Board of Directors of the Company the misconduct,
disregard or breach specified in such notice; provided, however, that such
termination shall take effect immediately upon the giving of such notice if the
Board of Directors of the Company shall, in its sole discretion, have determined
that such misconduct, disregard or breach is not remediable (which determination
shall be stated in such notice).  A termination pursuant to Section 7.1(iii) or
(iv) shall take effect immediately upon the giving of the notice contemplated
hereby.


7.2            Termination Without Cause. The Company may terminate the
employment of Elliott and all of the Company's obligations under this Agreement
(except as hereinafter provided) at any time during the Term without Cause
(hereinafter, "Without Cause") by giving Elliott a written notice of such
termination, to be effective fifteen (15) days following the giving of such
written notice.  In such event, Elliott shall receive compensation as set forth
in paragraph 4.1(a) equal to the balance of the Term, inclusive of commissions,
for Elliott’s severance.  The Company specifically agrees to maintain Elliott’s
benefits as set forth in paragraph 4.4 for the remainder of the Term.


7.3            Termination for Good Reason; Resignation.  Elliott may (i) resign
or (ii) terminate Elliott’s employment and all of Elliott’s obligations under
this Agreement at any time during the Term for Good Reason (as hereinafter
defined) by giving the Company notice of such termination, with reasonable
specificity of the details thereof, to be effective fifteen (15) days following
the giving of such written notice. Good Reason shall mean the occurrence of any
of the following events or conditions:


(i) (A)            the assignment to the employee of any duties materially
inconsistent in any respect with Elliott’s position, duties or responsibilities
as contemplated by Section 2 of this Agreement, or (B) any other action by the
Company which results in a material diminution in such position, authority,
duties or responsibilities, other than an insubstantial and inadvertent action
which is remedied by the Company promptly after receipt of notice thereof given
by the employee; or (ii) any failure by the Company to comply with the
provisions of Section 4 or 5 of this Agreement, other than an insubstantial and
inadvertent failure which is remedied by the Company promptly after receipt of
notice thereof given by the employee; or (iii) the Company's requiring the
employee to be based at any office or location outside sixty (60) mile radius
from the employee’s current work location, except for travel reasonably required
in the performance of the employee's responsibilities.


For convenience of reference, the date upon which any termination of the
employment of the employee pursuant to Sections 6 or 7 shall be hereinafter
referred to as the "Termination Date".

 
 

--------------------------------------------------------------------------------

 



Section 8.                       Effect of Termination of Employment.


(a)            Upon the termination of Elliott’s employment for Cause, neither
he nor Elliott’s beneficiaries or estate shall have any further rights under
this Agreement or any claims against the Company arising out of this Agreement,
except the right to receive (i) the unpaid portion of the Base Salary computed
on a pro rata basis to the Termination Date as described in Section 4.1(a)(the
“Unpaid Salary Amount”), and (ii) reimbursement for any expenses for which he
shall not have theretofore been reimbursed, as provided in Section 4.4 (the
"Expense Reimbursement Amount").


(b)            Upon the termination of Elliott’s employment by the Company
Without Cause or by Elliott for Good Reason, neither he nor Elliott’s
beneficiaries or estate shall have any further rights under this Agreement or
any claims against the Company arising out of this Agreement, except the right
to receive (i) the Unpaid Salary Amount, (ii) the Expense Reimbursement
Amount,  (iii) a severance compensation equal to the greater of (a) the
remaining balance of the Term, inclusive of commissions, or (b) twelve months,
inclusive of commissions, and (iv) continuation of health care benefits as set
forth in paragraph 4.4 for the remainder of the Term.


(c)            In the event Elliott resigns from employment prior to the end of
the Term, neither he nor Elliott’s beneficiaries or estate shall have any
further rights under this Agreement or claims against the Company arising out of
this Agreement except the right to receive (i) the Unpaid Salary Amount, and
(ii) the Expense Reimbursement Amount.


(d)           Notwithstanding the preceding provisions of this Section 8, in the
event the payments to be received by the employee would constitute an "excess
parachute payment" under the Internal Revenue Code of 1986, and applicable
regulations as then in effect, then such payments shall be reduced accordingly
so as not to constitute an "excess parachute payment."


(e)           In the event of any termination of Elliott’s employment under this
Section 8, the Company will take any and all steps necessary to remove Elliott
from any personal guarantees undertaken by him on behalf of the Company during
his employment with the Company.


Section 9.                       Disclosure of Confidential Information. Elliott
recognizes that he has had and will continue to have access to secret and
confidential information regarding the Company, including but not limited to its
customer list, products, formulae, know-how, and business and marketing plans
("Confidential Information").  He acknowledges that such information is of great
value to the Company, is the sole property of the Company, and has been and will
be acquired by Elliott in confidence. In consideration of the obligations
undertaken by the Company herein, the employee will not, at any time, during or
after Elliott’s employment hereunder, reveal, divulge or make known to any
person, any Confidential Information acquired by Elliott during the course of
Elliott’s employment. The provisions of this Section 9 shall survive Elliott’s
employment hereunder for a period of three years.


Section 10.                       Covenant Not To Compete.


(a)            Elliott recognizes that the services to be performed by Elliott
hereunder are special, unique and extraordinary.  The parties confirm that it is
reasonably necessary for the

 
 

--------------------------------------------------------------------------------

 

protection of Company that the employee agree, and accordingly, the employee
does hereby agree, that he shall not, directly or indirectly, at any time during
the  Restricted Period (as defined in Section 10(c) below):


 
(i)
except as provided in Subsection (d) below, compete with the Company by
contacting, canvassing, soliciting, promoting, offering, bidding for,
negotiating or accepting business related to business or technology consulting
services with any current or past customer which the Company or any affiliate
thereof is engaged in business, either on Elliott’s own behalf or as an officer,
director, stockholder, partner, consultant, associate, employee, owner, agent,
creditor, independent contractor, or co-venturer of any third party.  Past
customers are defined as any customer that has received services from the
Company within the past 3 years from the Termination Date; or



 
(ii)
employ or engage, or cause or authorize, directly or indirectly, to be employed,
an advisor or engaged, for or on behalf of himself or any third party, any
employee or agent of Company or any affiliate thereof.



 (b)            If any of the restrictions contained in this Section 10 shall be
deemed to be unenforceable by reason of the extent, duration or geographical
scope thereof, or otherwise, then the court making such determination shall have
the right to reduce such extent, duration, geographical scope, or other
provisions hereof, and in its reduced form this Section shall then be
enforceable in the manner contemplated hereby.


(c)           The term “Restricted Period,” as used in this section 10, shall
mean the period of the employee’s actual employment hereunder plus in the event
this Agreement expires or employee resigns or is terminated With Cause or he
Resigns with Good Reason the twelve (12) months after the Termination Date.


(d)           This section 10 shall not apply if the Company terminates Elliott
Without Cause.


(e)           Elliott agrees that during the Term of the Agreement he shall not
either directly or indirectly, whether as an officer, director, shareholder,
partner, proprietor, consultant, or in any other capacity whatsoever engage in ,
be employed by or have any business connection with any other person,
corporation, firm partnership, or other entity whatsoever known by him to
compete with the Company, anywhere in the world, in any line of business engaged
in by the Company; provided however, this paragraph shall not be construed to
prevent Elliott from  owning, directly or indirectly, in the aggregate, an
amount not exceeding one percent (1%) of the issued and outstanding voting
securities of any class of any company whose voting capital stock is traded on a
national securities exchange or on the over-the-counter market, other than
securities of the Company.


Section 11.                       Miscellaneous.


11.1            Assignments.                                 Neither Elliott nor
the Company may assign or delegate any of their rights or duties under this
Agreement without the express written consent of the other.

 
 

--------------------------------------------------------------------------------

 



11.2            Entire Agreement.  This Agreement constitutes and embodies the
full and complete understanding and agreement of the parties with respect to the
employee’s employment by the Company, supersedes all prior understandings and
agreements, whether oral or written, between the employee and the Company, and
shall not be amended, modified or changed except by an instrument in writing
executed by the party to be charged. The invalidity or partial invalidity of one
or more provisions of this Agreement shall not invalidate any other provision of
this Agreement.  No waiver by either party of any provision or condition to be
performed shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same time or any prior or subsequent time.


11.3            Binding Effect.  This Agreement shall inure to the benefit of,
be binding upon and enforceable against, the parties hereto and their respective
successors, heirs, beneficiaries and permitted assigns.


11.4            Headings.  The headings contained in this Agreement are for
convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.


11.5            Notices. All notices, requests, demands and other communications
required or permitted to be given hereunder shall be in writing and shall be
deemed to have been duly given when personally delivered, sent by registered or
certified mail, return receipt requested, postage prepaid, or by private
overnight mail service to the party at the address set forth above or to such
other address as either party may hereafter give notice of in accordance with
the provisions hereof. Notices shall be deemed given on the sooner of the date
actually received or the third business day after sending.


11.6            Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of North Carolina without
giving effect to such State's conflicts of laws provisions and each of the
parties hereto irrevocably consents to the jurisdiction and venue of the federal
and state courts located in the State of North Carolina.


11.7            Counterparts.  This Agreement may be executed simultaneously in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one of the same instrument.

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.


PREMIER ALLIANCE GROUP, INC.


By:                                                    .
Director
On Behalf of the Board of Directors




                                                                      .
              Mark Elliott

 
 

--------------------------------------------------------------------------------

 
